             Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45
           Case 1:18-cr-00313-JFK Document 39 Filed 06/23/20 Page 1 of 12

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #: _________________
------------------------------------X                                     DATE FILED: 06/23/2020
    UNITED
UNITED          STATES
           STATES      OF DISTRICT
                             AMERICA COURT                     :
    SOUTHERN DISTRICT OF NEW YORK                              :
    -----------------------------------------------------------x
        -against-                                              :            No. 18 Cr. 313 (JFK)
    In re FANNIE MAE 2008 SECURITIES                           ::           08 Civ. 7831 (PAC)
PAULLITIGATION
       RITER,                                                  ::           09 MD   2013 (PAC)
                                                                               OPINION     & ORDER
                                                               ::
                                  Defendant.                   ::           OPINION & ORDER
    -----------------------------------------------------------x
------------------------------------X
APPEARANCES

FOR HONORABLE
     DEFENDANT PAUL
               PAUL A.
                    RITER:
                       CROTTY, United States District Judge:
      Mark B. Gombiner
      FEDERAL DEFENDERS OF NEW YORK, INC.
                                            BACKGROUND1
FOR THE UNITED STATES OF AMERICA:
      MaryTheElizabeth
               early years of(Mollie)       Bracewell
                              this decade saw   a boom in home financing which was fueled, among
      Alexandra Rothman
      U.S. ATTORNEY’S OFFICE FOR THE SOUTHERN DISTRICT OF NEW YORK
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
JOHN F. KEENAN, United States District Judge:
   subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
       Before the Court is a motion by Paul Riter for a sentence
     kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
reduction to time served and his immediate release from the
   assumption that the market would continue to rise and that refinancing options would always be
Federal Correctional Institution, Elkton (“FCI Elkton”) in
   available in the future. Lending discipline was lacking in the system. Mortgage originators did
Lisbon, Ohio due to Riter’s underlying health issues and the
   not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
Coronavirus, COVID-19 (“COVID-19”). Riter brings the motion
   originators sold their loans into the secondary mortgage market, often as securitized packages
pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A) (“the
   known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
Act”), commonly known as the compassionate release statute. The
          But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
Government opposes Riter’s motion as procedurally barred because
   and home prices began to fall. In light of the changing housing market, banks modified their
he did not satisfy the Act’s administrative exhaustion
   lending practices and became unwilling to refinance home mortgages without refinancing.
requirements before seeking judicial intervention, and

substantively
   1          meritless because Riter’s medical conditions, the
      Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
     dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.
circumstances of his incarceration, and the 18 U.S.C. § 3553(a)


                                                        1     1
      Case 1:18-cr-00313-JFK Document 39 Filed 06/23/20 Page 2 of 12



sentencing factors do not warrant a modification to Riter’s term

of imprisonment.

     For the reasons set forth below, Riter’s motion is DENIED.

     I.   Background

     On May 31, 2018, Riter, who was 54 years old at the time,

pleaded guilty to a two-count information charging him with

receipt and distribution of child pornography, in violation of

18 U.S.C. § 2252A(a)(2), and possession of child pornography, in

violation of 18 U.S.C. § 2252A(a)(5).       (Presentence

Investigation Report (“PSR”) at ¶¶ 2–4, ECF No. 27.)          The

charges were brought after law enforcement agents executed a

search warrant at Riter’s residence in the Bronx, New York on

suspicion that he had made available for download at least 31

videos or photographs that contained child pornography via a

publicly available peer-to-peer file sharing network.          (Id. ¶¶

10–20.)   During the search of Riter’s apartment, the agents

found an external hard drive with hundreds of files that

contained child pornography, many of which featured sadistic or

masochistic conduct inflicted on prepubescent girls.          (Id. ¶¶

20–23; Sent. Tr. at 5:8–6:6, ECF No. 32.)

     Riter’s sentencing occurred on September 17, 2018, during

which the Court found a Guidelines incarceration range of 97

months to 121 months, with a mandatory minimum of 60 months.

(Sent. Tr. at 7:21–25.)     The Court observed that the U.S.


                                    2
      Case 1:18-cr-00313-JFK Document 39 Filed 06/23/20 Page 3 of 12



Probation Department for the Southern District of New York

recommended a sentence of 60 months, (id. at 6:18–19), and the

Government did not object to a below-Guidelines sentence, (id.

at 7:2–3).    Nevertheless, the Court noted that “there can be no

question that dissemination of child pornography is a serious

crime that causes real injury to particularly vulnerable

victims,” and “[n]ot only are children harmed seriously,

physically, emotionally, and mentally” in the process of

producing such pornography, “but that harm is exacerbated by the

circulation, often for years after the fact—this is the tragic

part of all this—of a graphic record of the child’s exploitation

and abuse.”   (Id. at 5:18–6:3.)     The Court considered Riter’s

“particularly difficult childhood and upraising,” which included

sexual abuse by his grandfather, and that he “suffer[ed] from

significant physical and mental health problems,” (id. at 6:14–

17), but noted that Riter “was an active consumer of some of the

most egregious forms of child pornography,” (id. at 6:6–8).

Accordingly, the Court sentenced Riter to a term of imprisonment

of 72 months on each count, with the sentences to run

concurrently, followed by five years of supervised release.

(Id. at 8:11–22.)   To date, Riter has served approximately 25

months of his sentence.     Riter’s projected release date is July

10, 2023. See Find an Inmate, Fed. Bureau of Prisons,

https://www.bop.gov/inmateloc/ (last visited June 23, 2020).


                                    3
      Case 1:18-cr-00313-JFK Document 39 Filed 06/23/20 Page 4 of 12



     On May 26, 2020, Riter (through his counsel) filed a letter

requesting compassionate release pursuant to the First Step Act,

18 U.S.C. § 3582(c)(1)(A)(i), on the grounds that Riter’s age,

underlying health issues, and the conditions of his

incarceration at FCI Elkton constitute “extraordinary and

compelling reasons” to reduce his sentence and order his

immediate release into a period of home confinement.          (Letter

from Mark B. Gombiner, Assistant Federal Defender, to Hon. John

F. Keenan (May 26, 2020), ECF No. 35.)       Riter’s letter stated

that he (through his counsel) emailed a request for

compassionate release to the Warden of FCI Elkton on May 14,

2020, but Riter had yet to receive an official response.           (Id.

at 1–2.)

     On June 3, 2020, the Government filed its opposition.

(Letter from Mollie Bracewell & Alexandra Rothman, Assistant

United States Attorneys, to Hon. John F. Keenan (June 3, 2020),

ECF No. 37.)    The Government argued that Riter’s request was

procedurally improper because he did not satisfy the statutory

preconditions for relief pursuant to the First Step Act, and the

motion could be denied on the merits because Riter failed to set

forth “extraordinary and compelling reasons” to support his

immediate release and the factors set forth in 18 U.S.C. §

3553(a) counsel against any reduction in Riter’s term of

imprisonment.    (Id.)


                                    4
      Case 1:18-cr-00313-JFK Document 39 Filed 06/23/20 Page 5 of 12



     Riter filed a reply on June 11, 2020, in which he argued

that his recent positive test for COVID-19 without accompanying

symptoms of the disease was not a sufficient basis to reject his

application, and to reiterate that the conditions at FCI Elkton

place Riter at a heightened risk of severe injury or death from

the virus.   (Letter from Mark B. Gombiner, Assistant Federal

Defender, to Hon. John F. Keenan (June 11, 2020), ECF No. 38.)

     II.   Discussion

           A.   Legal Standard

     18 U.S.C. § 3582(c)(1)(A) allows a court to modify a term

of imprisonment “upon motion of the [Federal Bureau of Prisons

(“BOP”)], or upon motion of the defendant after the defendant

has fully exhausted all administrative rights to appeal a

failure of the [BOP] to bring a motion on the defendant’s behalf

or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A).     Where this exhaustion requirement is

satisfied, a court may reduce the defendant’s sentence if it

finds that “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” Id. §

3582(c)(1)(A)(i).    In doing so, the Court must also consider

“the factors set forth in [18 U.S.C. §] 3553(a) to the extent

that they are applicable.” Id. § 3582(c)(1)(A).         “Application of


                                    5
      Case 1:18-cr-00313-JFK Document 39 Filed 06/23/20 Page 6 of 12



the § 3553(a) factors requires an assessment of whether the

relevant factors ‘outweigh the “extraordinary and compelling

reasons” warranting compassionate release . . . [and] whether

compassionate release would undermine the goals of the original

sentence.’” United States v. Daugerdas, --- F. Supp. 3d ---, No.

09 Cr. 581 (WHP), 2020 WL 2097653, at *4 (S.D.N.Y. May 1, 2020)

(alterations in original) (quoting United States v. Ebbers, ---

F. Supp. 3d ---, No. 02 Cr. 11443 (VEC), 2020 WL 91399, at *7

(S.D.N.Y. Jan. 8, 2020)).

     The relevant policy statement issued by the U.S. Sentencing

Commission pertaining to compassionate release is found at §

1B1.13 of the Sentencing Guidelines.       Application Note 1 to §

1B1.13 describes four potentially extraordinary and compelling

reasons for compassionate release: (1) the defendant has a

terminal medical condition or a serious health condition that

substantially diminishes his ability to provide self-care; (2)

the defendant is at least 65 years old and has served 75% of his

sentence; (3) family circumstances; and (4) an extraordinary and

compelling reason other than or in combination with one of the

above. U.S. Sentencing Guidelines Manual (U.S.S.G.) §

1B1.13(1)(A) & cmt. n.1(A)–(D) (U.S. Sentencing Comm’n 2018).

The defendant, however, must not be “a danger to the safety of

any other person or to the community,” id. § 1B1.13(2), and

“[r]ehabilitation of the defendant alone shall not be considered


                                    6
      Case 1:18-cr-00313-JFK Document 39 Filed 06/23/20 Page 7 of 12



an extraordinary and compelling reason,” 28 U.S.C. § 994(t); see

also U.S.S.G. § 1B1.13 cmt. n.3.

            B.   Analysis

     The Court is sympathetic to the heightened risk certain

individuals face from COVID-19. See People Who Are at Higher

Risk for Severe Illness, Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last visited June 23,

2020); see also United States v. Park, --- F. Supp. 3d ---, No.

16 Cr. 473 (RA), 2020 WL 1970603, at *2 (S.D.N.Y. Apr. 24, 2020)

(“The nature of prisons—crowded, with shared sleeping spaces and

common areas, and often with limited access to medical

assistance and hygienic products—put those incarcerated inside a

facility with an outbreak at heightened risk.”) (collecting

sources).

     Nevertheless, after considering the 3553(a) factors,

including the nature and circumstances of Riter’s offense and

his history and characteristics, 18 U.S.C. § 3553(a)(1), as well

as the need for the sentence imposed and the kinds of sentences

available, id. § 3553(a)(2)–(3), the Court finds that reducing

Riter’s term of incarceration would not be “consistent with

applicable policy statements issued by the Sentencing

Commission,” id. § 3582(c)(1)(A)(i), nor would it be supported

by the “factors set forth in section 3553(a),” id. §


                                    7
      Case 1:18-cr-00313-JFK Document 39 Filed 06/23/20 Page 8 of 12



3582(c)(1)(A).   Accordingly, Riter’s motion is denied on the

merits, and the Court need not decide whether the motion is

procedurally proper.

     First, Riter has failed to articulate a sufficiently

extraordinary and compelling reason why his sentence should be

reduced.   The foundation of Riter’s motion is the generalized

threat COVID-19 poses to a 56-year old incarcerated individual

with hypertension, diabetes, obesity, and sleep apnea.

According to the Centers for Disease Control and Prevention

(“the CDC”), adults aged 65 years or older and people of any age

who have serious underlying medical conditions may be at higher

risk for a severe illness from COVID-19. See People Who Are at

Higher Risk for Severe Illness, Ctrs. for Disease Control &

Prevention, supra.    Here, however, although Riter’s age and his

medical conditions may heighten his risk of illness from COVID-

19, they are not severe enough to warrant a reduction in Riter’s

sentence: Riter is 56, younger than the CDC’s high-risk cutoff

age; Riter has a body mass index (BMI) of 38.2, below the CDC’s

“severe obesity” risk factor, which it defines as a BMI of 40 or

above; sleep apnea is not a risk factor identified by the CDC;

and Riter’s history of “primary” hypertension does not rise to

the level of a “serious heart condition” as defined by the CDC,

which lists “pulmonary” hypertension as the relevant risk




                                    8
      Case 1:18-cr-00313-JFK Document 39 Filed 06/23/20 Page 9 of 12



factor. 1 See Groups at Higher Risk for Severe Illness, Ctrs. for

Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (last visited June 23,

2020); see also United States v. Hull, No. 17 Cr. 132 (SRU),

2020 WL 2475639, at *2–3 (D. Conn. May 13, 2020) (distinguishing

between primary hypertension and pulmonary hypertension).

     While Riter’s medical records reflect that he suffers from

type 2 diabetes—which the CDC has identified as a primary risk

factor, and some courts have found to be an extraordinary and

compelling reason to permit modifying a defendant’s sentence,

see, e.g., Daugerdas, 2020 WL 2097653, at *3—Riter’s medical

records also reflect that he recently tested positive for COVID-

19 without manifesting any symptoms, and he does not suffer from

other risk factors commonly looked to by courts when granting

compassionate release, such as asthma or immunocompromization,

see, e.g., Park, 2020 WL 1970603, at *1 (granting release to 44-

year old defendant with a documented history of respiratory


1 “Primary hypertension” is high blood pressure with no identifiable
cause that tends to develop gradually over many years. See High Blood
Pressure (Hypertension), Mayo Clinic Patient Care & Health Info,
https://www.mayoclinic.org/diseases-conditions/high-blood-
pressure/symptoms-causes/syc-20373410 (last visited June 23, 2020).
“Pulmonary hypertension” is a type of high blood pressure that affects
the arteries in the lungs and the right side of the heart. See
Pulmonary Hypertension, Mayo Clinic Patient Care & Health Info,
https://www.mayoclinic.org/diseases-conditions/pulmonary-
hypertension/symptoms-causes/syc-20350697 (last visited June 23,
2020).


                                    9
     Case 1:18-cr-00313-JFK Document 39 Filed 06/23/20 Page 10 of 12



issues, including severe asthma and immune-compromising

diseases); United States v. Williams, --- F. Supp. 3d ---, No.

17 Cr. 121 (VAB), 2020 WL 1974372, at *3 (D. Conn. Apr. 24,

2020) (granting release to defendant with chronic asthma,

hypertension, diabetes, and high cholesterol); United States v.

Smith, --- F. Supp. 3d ---, No. 12 Cr. 133 (JFK), 2020 WL

1849748, at *1 (S.D.N.Y. Apr. 13, 2020) (granting release to 62-

year old defendant with asthma, high cholesterol, blood clots, a

thyroid condition, and a history of suspected multiple myeloma);

but see, e.g., United States v. Mood, No. 19 Cr. 113 (VB), 2020

WL 3256333, at *1 (S.D.N.Y. June 16, 2020) (finding 53-year old

defendant with type 2 diabetes, hypertension, obesity, and high

cholesterol failed to demonstrate an extraordinary and

compelling reason for a sentence reduction); United States v.

Roney, No. 10 Cr. 130 (WMS), 2020 WL 2846946, at *6 (W.D.N.Y.

June 2, 2020), appeal docketed, No. 20-1834 (2d Cir. June 15,

2020) (finding the same for 61-year old defendant incarcerated

for possession of child pornography who suffered from type 2

diabetes, obstructive sleep apnea, hypertension, serious heart

conditions, asthma, and cirrhosis).

     Second, and decisive here, even if Riter’s health issues,

the conditions at FCI Elkton, and the COVID-19 pandemic

constituted “extraordinary and compelling reasons” to reduce his

sentence, application of the § 3553(a) sentencing factors


                                   10
     Case 1:18-cr-00313-JFK Document 39 Filed 06/23/20 Page 11 of 12



outweighs any such reduction.     The factors that weigh in Riter’s

favor, such as the need to provide necessary medical care, are

overshadowed by the combined force of “the nature and

circumstances of the offense” and the need for the sentence

imposed to “reflect the seriousness of the offense,” “promote

respect for the law,” “provide just punishment for the offense,”

“afford adequate deterrence to criminal conduct,” and “protect

the public from further crimes of the defendant.” 18 U.S.C. §

3553(a).   For the reasons stated in detail at Riter’s

sentencing, which are incorporated by reference here, the Court

finds that modifying Riter’s term of imprisonment, when he has

served little more than one-third of his sentence, would

disserve the above important sentencing factors. Compare United

States v. Mascuzzio, No. 16 Cr. 576 (JFK), 2020 WL 3050549, at

*4 (S.D.N.Y. June 8, 2020) (denying compassionate release to

nonviolent 40-year old defendant who suffered from asthma and

had served 33 months of his original 84-month sentence), and

United States v. Schultz, No. 17 Cr. 193 (WMS), 2020 WL 2764193,

at *7 (W.D.N.Y. May 28, 2020) (denying compassionate release to

42-year old defendant with asthma incarcerated at FCI Elkton who

had served 38 months of his 87-month sentence for attempted

receipt of child pornography), with United States v. Field, No.

18 Cr. 426 (JPO), Dkt. No. 38 (S.D.N.Y. May 4, 2020) (granting

compassionate release to defendant who had approximately seven


                                   11
     Case 1:18-cr-00313-JFK Document 39 Filed 06/23/20 Page 12 of 12



months remaining on his 21-month sentence for possession of

child pornography), United States v. Cooper, No. 08 Cr. 356

(KMK), Dkt. No. 181 (S.D.N.Y. Apr. 28, 2020) (granting

compassionate release to 52-year old defendant with

hypertension, obesity, and diabetes who had served approximately

132 months of his 210-month sentence), and United States v.

Sawicz, --- F. Supp. 3d ---, No. 08 Cr. 287 (ARR), 2020 WL

1815851, at *3 (E.D.N.Y. Apr. 10, 2020) (granting compassionate

release to defendant incarcerated for possession of child

pornography who had less than five months remaining until he

would be eligible for transfer to home confinement).

     III.   Conclusion

     For the reasons set forth above, Riter’s motion for

reduction in sentence is DENIED.

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 35.

SO ORDERED.

Dated:   New York, New York
         June 23, 2020




                                   12
